SANDERS, J.,
is of the opinion that a writ should be granted. Once the jurisdiction of the Court has attached, the Court retains such jurisdiction to modify its own judgment, when such judgment is subject to modification. 17 A Am.Jur.2d Divorce and Separation, Sect. 847, p. 38; 70 A.L.R. 527, 4 A.L.R 2d 7, 9 A.L.R.2d 453. See also Pullen v. Pullen, 161 La. 721, 109 So. 400; Wheeler v. Wheeler, 184 La. 689, 167 So. 191; Wilmot v. Wilmot, 223 La. 221, 65 So.2d 321; Lukianoff v. Lukianoff, 166 La. 219, 116 So. 890.